Case 2:13-cr-00091-RGD-DEM Document 114 Filed 09/01/21 Page 1 of 9 PageID# 746




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      NORFOLK DIVISION



  UNITED STATES OF AMERICA,


                        V.                                           CRIMINAL NO.2:13cr91


 IVAN ALEXANDER COPELAND,

                        Defendant.



                                     OPINION AND ORDER


         This matter comes before the Court on Ivan Alexander Copeland's ("Defendant")"Pro^

  Motion for Sentence Reduction Under the Compassionate Release Statute, 18 U.S.C. §

  3582(c)(l)(A)(i), as Amended by the First Step Act" ("Motion for Sentence Reduction" or
 "Motion"). ECF No. 98. In such Motion, Defendant requests that the Court grant a sentence

  reduction due to his claim that his career offender enhancement present at the time of sentencing

  should no longer apply. Id at 2. The Court holds that Defendant's Motion is a motion challenging

  the validity of his sentence, which should be properly brought under 28 U.S.C. § 2255 rather than

 § 3582(c)(1)(A). Therefore, for the reasons stated herein, the Court hereby DENIES Defendant's
  Motion for Sentence Reduction. ECF No. 98.

                             I.    PROCEDURAL BACKGROUND

         On August 21, 2013, Defendant pled guilty to Count Three of the Criminal Indictment,

 charging him with Possession with Intent to Distribute 127.1 Grams of Cocaine Base,in violation
 of21 U.S.C. § 841(a)(1). ^ECF No. 21. On December 2,2013, Defendant appeared before the

  Court for sentencing.^ECF No. 33. The Court adopted Defendant's presentence investigation

                                                 1
Case 2:13-cr-00091-RGD-DEM Document 114 Filed 09/01/21 Page 2 of 9 PageID# 747




 report("PSR"), without changes, which classified Defendant as a "career offender under Section
 4B1.1 ofthe Sentencing Guidelines("USSG")and calculated his advisory sentencing range to be
 262-327 months in prison.^PSR,ECF No. 29;s^ also Sealed Statement of Reasons,ECF No.
 35. At the hearing, the Court granted Defendant's motion for a downward departure from the
 Guidelines' advisory range and ultimately sentenced Defendant to 239 months in prison and 8
 years ofsupervised release. See ECF Nos. 33, 34.
         On October 20, 2014, Defendant filed his first § 2255 motion to vacate his sentence,
 arguing his trial counsel was ineffective for failing to challenge Defendant's career offender status
 at sentencing. ECF No.39 at 4. The Court denied Defendant's motion on January 6,2015,holding
 Defendant was properly sentenced under the career offender provision. ECF No. 40 at 8.
 Defendant appealed, and the Court of Appeals for the Fourth Circuit affirmed the ruling on August
 24, 2015. ECF No. 54. On June 30, 2016, Defendant filed a second § 2255 motion pro              ECF
 No. 65. In said motion. Defendant asked the Court to vacate his sentence and grant him
 resentencing on the grounds that his career-offender classification was unconstitutional
 considering the Supreme Court's ruling in Johnson v. United States, 135 S. Ct. 2551 (2015). Id
 at 5. The Court of Appeals granted Defendant's request for authorization to file a second or
 successive petition under 18 U.S.C.§ 2255(h),and the Court denied Defendant's request on March
 7,2017. ECF No. 72.

        On December 3, 2019, Defendant filed a Motion under Section 404 of the First Step Act,

 which was denied on March 20, 2020. ECF Nos. 75, 77. On April 29, 2021, Defendant filed the
 instant Motion for Sentence Reduction. ECF No. 98. The Court ordered a briefing schedule on

 May 14,2021. ECF No. 101. The Govemment filed its Response in Opposition ("Response")on
 June 1, 2021. ECF No. 103. After granting Defendant an extension for his reply. Defendant
Case 2:13-cr-00091-RGD-DEM Document 114 Filed 09/01/21 Page 3 of 9 PageID# 748




 mailed the Court a letter, which the Court interprets as Defendant's Reply to the Government's
 Response. ECFNos. 109, 110.

         The matter is now ripe for consideration.

                                      11.      APPLICABLE LAW

         "Generally, a court may not modify a term of imprisonment once it has been imposed
 except" in narrow circumstances. United States v. Wirsing,943 F.3d 175,179,183(4th Cir. 2019)
 (citing 18 U.S.C. § 3582(c)). Congress may enact statutory exceptions to this general rule, and
 Defendant brings his Motion for Sentence Reduction under an exception provided by the
 compassionate release provision of the First Step Act("FSA").

         In 2018, Congress passed the FSA. First Step Act of 2018,Pub. L. No. 115-391, 132 Stat.
 5194. Relevant here, the FSA amended the procedures by which defendants can seek reductions
 in their sentences through compassionate release. Previously, a defendant could only petition the
 Bureau ofPrisons("BOP")Director for compassionate release,' who could then move the district
 court for compassionate release. See U.S. Sentencing Guidelines Manual § IB 1.13 cmt. n.4(U.S.
 Sentencing Comm'n 2018)("U.S.S.G."). Now,the FSA allows defendants, for the first time, to
 petition district courts directly for compassionate release. 18 U.S.C. § 3582(c)(l)(A)(i).
         To request compassionate release,a defendant must comply with the requirements set forth
 in 18 U.S.C. § 3582(c). First, as a threshold matter, the statute requires the defendant adhere to
 certain procedural requirements. § 3582(c)(1)(A). Specifically, a defendant must either have
 exhausted all administrative rights to appeal a failure ofthe BOP to bring a motion on his behalf,
 or the warden must have failed to act on the defendant's request for thirty (30) days after receipt.



 'The BOP uses the terms "compassionate release" and "reduction in sentence" interchangeably,s^
 https://www.bop.gOv/policy/progstat/5050_050_EN.pdf at 1, and the Court will do the same.
Case 2:13-cr-00091-RGD-DEM Document 114 Filed 09/01/21 Page 4 of 9 PageID# 749




 whichever is earlier. Second, a district court is"empowered...to consider^extraordinary and
 compelling reason for release that a defendant might raise"—including the now merely instructive
 guidance of U.S.S.G. § 1B1.13. United States v. McCov, 981 F.3d 271, 284 (4th Cir. 2020)
 (quoting United States v. Zullo. 976 F.3d 228, 230 (2020)). In fact, the district court may also
 consider "the factors set forth in section 3553(a) to the extent that they are applicable, U.S.S.G.
 § IB 1.13,"and whether *[t]he defendant is ... a danger to the safety of any other person or to the
 community,' ... because these considerations remain highly relevant to whether a reduction in
 sentence is warranted in this case." United States v. Spencer, No. 2:1 l-cr-30, 2021 WL 713287,
 at *2(E.D. Va. Feb. 24, 2021)(citing U.S.S.G. § 1B1.13(2) and United States v. Dean, No. 15-
 CR-0339(1),2020 WL 7055349, at *1-2(D. Minn. Dec. 2, 2020)).
             III.    DEFENDANT'S MOTION FOR SENTENCE REDUCTION

        Defendant's Motion requests that the Court reduce his sentence because the three prior
 crimes that qualified him as a career offender should no longer be applicable. ECF No. 98 at 23.
 More specifically. Defendant argues that his first predicate. Criminal Possession of a Controlled
 Substance, 4th Degree Felony, is not a "controlled substance offense." Id. at 26. Additionally,
 Defendant argues his second and third predicates. Attempted Criminal Sale Controlled Substance,
 3rd Degree Felonies, are not "controlled substance offenses" because inchoate crimes do not
 qualify as such. Id at 26-27. Defendant argues these points constitute "extraordinary and
 compelling reasons" under § 3582(c)(1)(A). Id at 20. If the Court were to find theses
 "extraordinary and compelling reasons," Defendant argues the § 3553(a) factors would warrant a
 sentence reduction. Id at 29-32.

        The Government opposes on multiple grounds. First, the Government argues that
 Defendant's Motion is truly a "second or successive" motion under § 2255, which should not be
Case 2:13-cr-00091-RGD-DEM Document 114 Filed 09/01/21 Page 5 of 9 PageID# 750




 allowed absent authorization from the Fourth Circuit. ECF No. 103 at 11-14. Second, the
 Government argues that Defendant was, and still is, a career offender under the Sentencing
 Guidelines. Id. at 7-11. Finally, the Government argues that even if Defendant was not a career
 offender and the Court found this fact to be an "extraordinary and compelling reason" under §
 3582(c)(1)(A), the § 3553(a)factors would not warrant a sentence reduction here. Id at 17-20.
        The Court agrees with the Government that § 2255 would be the appropriate vehicle for
 Defendant to request the sought-after relief. The Supreme Court has held that § 2255 is the
 appropriate vehicle by which a federal prisoner may challenge both his conviction and sentence.
 Davis V. United States.417 U.S. 333,343-44(1974). A motion under § 2255 is required whenever

 a prisoner collaterally challenges the validity of a sentence. See United States v. Handerhan, 789
 F. App'x 924, 926(3d Cir. 2019)(emphasis added). That is because any compassionate release
 motion under § 3582(c)(1)(A) properly seeks a reduction in an otherwise valid sentence. As a
 panel of the Third Circuit has observed, "[t]he terms of neither [§ 3582(c)(1)(A)] nor its policy
 statement provide for release on the basis of arguments... that were or could have been raised on
 direct appeal or in a § 2255 motion." Handerhan. 789 F. App'x at 926. A claim that a sentence
 should be reduced because a predicate offense to a career offender enhancement is no longer
 applicable is more properly a motion to "vacate, set aside or correct the sentence" because it
 properly challenges the validity of a sentence. ^§ 2255(a). In fact. Defendant has utilized §
 2255 to argue similar points in the past. See ECF Nos. 40, 72.

        Defendant cites three cases from this District that purportedly support his claim that courts

 finding issues with career offender predicates have found them to be "extraordinary and
 compelling reason[s]" for a sentence reduction. See ECF No. 98 at 20 (citing United States v.
 Redd. 444 F. Supp. 3d 717, 722-23 (E.D. Va. 2020); United States v. Scott. No. 95-202-CCB-2,
Case 2:13-cr-00091-RGD-DEM Document 114 Filed 09/01/21 Page 6 of 9 PageID# 751




 2020 WL 2467425,at *3(D. Md. May 13,2020); Bellamy v. United States, No.2:03-cr-197,2020
 WL 4208446, at *2-3 (E.D. Va. 2020)). However, all of these cases dealt with "stacking"
 provisions under 18 U.S.C. § 924(c), the same statute at issue in McCoy.
        The Fourth Circuit in McCov found that certain § 924(c) sentences can be "extraordinary

 and compelling reasons" for a sentence reduction under § 3582(c)(1)(A) based on two general
 observations. "First is the sheer and unusual length of the sentences. As the district court noted
 in (United States v.l Bryant, the defendants' sentences in that case were about twice as long as
 federal sentences imposed today for murder." McCov.981 F.3d at 285. Second,the Fourth Circuit
 found relevant the disparity ofsentencing between defendants convicted under § 924(c)before and
 after the FSA was passed. Id The Fourth Circuit noted "[t]hat disparity is primarily the result of
 Congress'conclusion that sentences like these are unfair and unnecessary." Id (internal quotations
 omitted). Therefore, under this second rationale, it is Congress's pronouncement ofa more lenient
 and appropriate sentence for § 924(c) convictions, combined with the shocking length of some §
 924(c) stacking convictions prior to the FSA, that combine to create an "extraordinary and
 compelling reason" for potential sentence reductions under § 3582(c)(1)(A).
        As stated, the compassionate release statute properly deals with reduction of an otherwise
 valid sentence. The "stacked" sentences in McCov were still valid because the FSA did not make

 the abolition of "stacked" sentences retroactive.      McCov. 981 F.3d at 275. However, the

 pronouncement of a more lenient sentence for § 924(c) convictions by the FSA provided a stark
 dichotomy to the otherwise valid but "unusual length" of"stacked" sentences. Id at 285. Any
 arguments that certain crimes should not or do not qualify for career offender enhancements under
 the Sentencing Guidelines effectively challenge the validity of such enhancements themselves.
 The nature ofsuch claims properly brings them under the provisions of§ 2255.
Case 2:13-cr-00091-RGD-DEM Document 114 Filed 09/01/21 Page 7 of 9 PageID# 752




        The nature of career offender enhancements and § 924(c)sentences also provides another
 distinction as to why career offender enhancements usually will not be cognizable under §
 3582(c)(1)(A). Convictions under § 924(c)carry with them mandatory,consecutive sentences put
 in place specifically by an enactment of Congress. Career offender enhancements do not carry
 such hefty, mandatory weights as they are used to establish an increased Guidelines range at
 sentencing.^U.S.S.G. § 4B 1.1(b). To be sure, career offender enhancements can significantly
 raise a defendant's Guidelines range compared to the lack of such enhancements, but the
 Guidelines are no longer mandatory and district court judges are well within their discretion to
 downwardly depart from such enhanced Guidelines ranges if individual circumstances warrant.
 ^United States v. Booker. 543 U.S. 220,245 (2005). Therefore, career offender enhancements
 do not carry the "extraordinary" characteristic of potentially drastic, mandatory sentencing
 enhancement that "stacked" convictions under § 924(c) did before the FSA.

         Allowing claims historically reserved for § 2255 to fall under the umbrella of §
 3582(c)(1)(A) would read into the compassionate release provisions an implicit repeal of§ 2255
 where no such Congressional intent can be gleamed. By its own terms, barring a set of unusual
 circumstances, § 2255 is the exclusive source for federal prisoners challenging the validity of a
 conviction or sentence. See § 2255(e); see also Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d
  1348,1351 n.l (11th Cir. 2008)("It is also clear that a § 2255 motion is the exclusive remedy for
 a federal prisoner to collaterally attack his conviction and sentence, except in the rare cases where
  it is inadequate to do so."); Lorentsen v. Hood,223 F.3d 950, 953(9th Cir. 2000)("In general, §
 2255 provides the exclusive procedural mechanism by which a federal prisoner may test the
  legality of his detention."). As emphasized above, the FSA only removed the BOP from its
  gatekeeping provision regarding compassionate release, allowing defendants, for the first time, to
Case 2:13-cr-00091-RGD-DEM Document 114 Filed 09/01/21 Page 8 of 9 PageID# 753




 petition district courts directly for compassionate release. 18 U.S.C. § 3582(c)(l)(A)(i). Reading
 this procedural change to § 3582 as allowing defendants to back door challenge the validity of a
 conviction or sentence strains traditional principles of statutory interpretation.     United States
 V. Frank. _ F.4th       2021 WL 3504049, at *7 (4th Cir. 2021)("[R]epeals by implication are
 disfavored, and courts may infer such a repeal only where there is an irreconcilable conflict
 between statutes and also a clear and manifest congressional intent to repeal.")(internal quotations
 omitted). Expanding the compassionate release provisions in such a way would violate § 2255's
 intent and would also render as moot the restrictions on "second or successive § 2255 motions
 put in place by the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA').                §
 2255(h)(1); Pub. L. No. 104-132,§ 105, 110 Stat. 1220.

        This is not to say that issues surrounding career offender enhancement can categorically
 never rise to "extraordinary and compelling reasons" warranting sentence reduction. Defendant
 cites an out-of-circuit case purporting to allow a sentence reduction under the compassionate
 release statutes where a career offender predicate was erroneous. ECF No.98 at 26(citing United
 States V. Lonez. _ F. Supp. 3d _,2021 WL 761850, *1, *4(S.D.N.Y. 2021). However, Lopez
 dealt with a situation where the career offender error was an error present at the time ofthe original
 sentencing that coimsel should have seen. Lopez,2021 WL 761850, at *4(emphasis added). The

 defendant in Lopez initially filed a § 2255 motion to have the error corrected but filed after the
 statute oflimitations expired. Id The Lopez court did not specifically state whether the defendant
 leamed ofthe procedural error before or after the statute of limitations for the defendant s § 2255
 expired. Such circumstances may have potentially tolled the one-year statute of limitations in §
 2255(f). The defendant in Lopez likely had a cognizable claim for ineffective assistance ofcounsel
Case 2:13-cr-00091-RGD-DEM Document 114 Filed 09/01/21 Page 9 of 9 PageID# 754




 under § 2255 but missed the filing deadline. In situations where the deadline cannot be equitably
 tolled, such errors may possibly be rectified under § 3582(c)(1)(A).
         However, Defendant does not present these rare situations where career offender
 enhancements might be cognizable xmder § 3582(c)(1)(A). Defendant has previously argued in
 two § 2255 motions that his career offender predicates are invalid.^ECF Nos.40,72. As such,
 the current arguments were raised in previous § 2255 motions and, because they properly fall under
 § 2255, should be subject to the AEDPA's limitations on second or successive § 2255 motions.
 As Defendant has not sought authorization with the Fourth Circuit to file a "second or successive"
 § 2255 motion, the Court is without jurisdiction to hear Defendant's claim and the Motion must
 be denied.^

                                        IV. CONCLUSION

          The Court holds that Defendant's claims state potential grounds for relief under § 2255 and

 not § 3582(c)(1)(A). In accordance with the Court's holding. Defendant's Motion for Sentence
 Reduction is hereby DENIED. ECF No. 98.

         The Clerk is DIRECTED to forward a copy ofthis Order to all Counsel of Record and to

 the Defendant.

         IT IS SO ORDERED.



                                                         Robert
                                                         Sen

                                                                 ED STATES DISTRICT JUDGE
 Norfolk, Virginia
 August-^ 2021


 2 While the Court does not reach the merits of Defendant's claims, the Court takes the opportunity to acknowledge
 the letters received from members of Defendant's family in connection with Defendant's Motion. ECF Nos. ill,
  112, and 113.
